Citation Nr: 0821811	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for left foot 
impairment, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right foot 
impairment, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Henry C. Hosford, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  The case has since been transferred to the 
Albuquerque, New Mexico VARO and was previously remanded in 
October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Following the Board's prior remand and the requested 
additional development, a Supplemental Statement of the Case 
was issued in September 2007.  Subsequently, the veteran has 
submitted additional evidence, namely VA treatment records 
from June to November of 2007.  The record also includes a VA 
Form 21-22a for her new representative, and in May 2008, 
pursuant to a Board inquiry, the representative informed the 
Board that the veteran wanted the newly submitted medical 
evidence to be reviewed by the RO prior to Board action, as 
is her right under 38 C.F.R. § 20.1304(c) (2007).  

Accordingly, the case is REMANDED for the following action:

Following a review of the claims file, 
including the evidence submitted into the 
record since the September 2007 
Supplemental Statement of the Case, the 
veteran's claim of entitlement to 
increased evaluations for left and right 
foot impairment should be readjudicated.  
If the determination of either claim 
remains less than fully favorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



